Citation Nr: 0834644	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  03-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for left shoulder bursitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1990 to March 
1993.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 

In November 2005, the Board issued a decision addressing the 
rating assigned the veteran's left shoulder bursitis.  
Subsequently, the veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2007, the Court vacated the Board's November 
2005 decision and remanded the matter to the Board for 
readjudication consistent with the Court's decision.  

In May 2007, the veteran filed a claim for service connection 
for a gastrointestinal disorder.  That matter is referred to 
the RO for appropriate action.  


FINDING OF FACT

Range of motion of the veteran's right arm is not limited to 
shoulder level or below shoulder level.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for left shoulder bursitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5019, 5003, 5201 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The basis for the Court's remand of this matter to the Board 
was for the Board to address application of 38 C.F.R. § 4.7 
in this matter.  Although not reached by the Court, in his 
Brief to the Court the veteran argued that the Board 
insufficiently discussed extraschedular considerations.  The 
Board has endeavored to address both of these matters in this 
decision.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 21 Vet. 
App. 505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Service connection was established for left shoulder bursitis 
in an April 1993 rating decision.  At that time, the RO 
assigned a 10 percent evaluation for probable tendinitis of 
the minor left shoulder.  That evaluation remained in place 
until the veteran filed his current claim for an increase in 
April 2002.  In the April 2003 Statement of the Case, the RO 
recharacterized the disability as bursitis of the left 
shoulder.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Additionally, Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.  The minimal compensable 
rating for disability of the shoulder joint is 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The Board has considered several diagnostic codes in 
evaluating this disorder.  The RO rated the veteran's left 
shoulder bursitis as 10 percent disabling under Diagnostic 
Code 5019.  Diagnostic 5019 provides that bursitis will be 
rated on limitation of motion of the affected part as 
degenerative arthritis under Diagnostic Code 5003.  
Essentially, this rating contemplates left shoulder bursitis 
with objectively painful motion that is not compensable under 
the appropriate diagnostic criteria for evaluating limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.  

During the September 2005 hearing, the veteran acknowledged 
that he is right handed.  Hearing transcript at 8.  
Therefore, ratings applicable for his disability of the left 
shoulder are for the minor side.  See 38 C.F.R. § 4.69 
(2007).  

Limitation of motion of the minor arm at shoulder level or 
midway between the side and shoulder level warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Limitation of motion of the minor arm to 25 degrees from the 
side warrants a 30 percent evaluation.  Id.  

Normal motion of the arm is depicted at 38 C.F.R. § 4.71a, 
Plate I.  References for elevation, i.e., motion in front of 
the body from the side to parallel with the head, and for 
abduction, i.e., motion to the side of the body from the side 
to parallel with the head, is from 0 degrees with the upper 
arm against the side, 90 degrees with the arm perpendicular 
to the torso, and 180 degrees with the upper arm against the 
head.  References for internal and external rotation begin 
with 0 degrees as the position with the upper arm to the side 
and perpendicular to the torso.  90 degrees is defined as the 
position in full external rotation, i.e., the upper arm 
against the head.  90 degrees, in the opposite direction, is 
defined as the position in full internal rotation, i.e., the 
upper arm against the side.  

In April 2003, the veteran underwent a VA examination of his 
left shoulder.  Physical examination revealed elevation of 
his left shoulder to 100 degrees, internal rotation to 45 
degrees, and external rotation to 70 degrees.  There was 
tenderness over the greater tuberosity and lesser tuberosity 
of the left shoulder and pain in that area when the arm was 
depressed.  

Significantly, the examiner stated that the examination was 
carried out with consideration of baseline range of motion, 
and limitations thereof, flare-ups, and the effects of range 
of motion on limitations, the effect of repeated use of the 
part shoulder and functional impairment of the shoulder.  
This shows that the examiner considered the effect of 
repeated use and resulting functional impairment.  This 
consideration did not result in a finding of motion less than 
that reported by the examiner.  This is strong evidence that 
the veteran's range of motion is not reduced due to pain, 
repeated use, or the other factors listed in 38 C.F.R. § 4.40 
and § 4.59, providing highly probative evidence against this 
claim. 

Range of motion measurements show that the veteran's left 
shoulder bursitis does not meet the criteria for a 20 percent 
evaluation.  A 20 percent rating requires that motion of the 
veteran's arm be limited to shoulder level, i.e., 90 degrees.  
Here the veteran demonstrated elevation of his left arm to 
100 degrees, 10 degrees greater than what is required for a 
20 percent rating.  Similarly, the veteran demonstrated 
external rotation to 70 degrees and internal rotation to 45 
degrees.  Although, the examiner did not list a measurement 
for abduction, internal rotation and external rotation are 
measured in the same plane as abduction.  Hence, the 
veteran's motion of his left arm is not limited to 90 degrees 
in either plane of motion.  

The Board has also considered application of 38 C.F.R. § 4.7 
to these test results, and indeed to all relevant evidence of 
record.  However, the evidence does not show that motion of 
the veteran's left arm more closely approximates the criteria 
for a 20 percent rating than for a noncompensable rating.  

The controlling criterion for a 20 percent rating or higher 
under Diagnostic Code 5201 is limitation of motion of the arm 
to shoulder level or lower.  In the veteran's Brief to the 
Court, he argued that since normal range of motion is to 180 
degrees and shoulder level is 90 degrees, range of motion of 
100 degrees more closely approximates 90 degrees than 180 
degrees because 100 degrees falls between 90 degrees and 135 
degrees, 135 degrees being the midpoint between 90 degrees 
and 180 degrees.  He thus argues that his left shoulder 
disability warrants a 20 percent rating, the first 
compensable rating listed under Diagnostic Code 5201.  

This argument is totally without merit.  In reaching his 
conclusion, the veteran ignores VA regulation and attempts to 
rewrite the criteria by inserting a measurement of completely 
normal motion as the criterion for a noncompensable rating.  
In so doing, he seeks to change the criterion for a 20 
percent rating for limitation of motion of the arm to a 
measurement of 135 degrees or less rather than a measurement 
of 90 degrees or less.  This is untenable because it is 
contrary to the plain language of the regulation.    

38 C.F.R. § 4.31 provides that in every instance where the 
rating schedule does not provide a zero percent 
(noncompensable) evaluation for a diagnostic code, a zero 
percent evaluation will be assigned when he requirements fro 
a compensable evaluation are not met.  Thus, a noncompensable 
rating under Diagnostic Code 5201 is defined in the negative, 
that is, a noncompensable rating is assigned if the criterion 
for a 20 percent rating is not met.  Here, the veteran 
ignores 38 C.F.R. § 4.31 and instead argues to rewrite the 
rating schedule by inserting a criterion for a noncompensable 
rating as a measurement of range of motion to the arm to 180 
degrees.  

Here, the disability picture demonstrated during the April 
2003 examination does not more nearly approximate the 
criteria for a 20 percent rating.  The veteran has over a 10 
percent greater range of motion of his left arm than that 
required for a 20 percent rating.  The criterion for a 
noncompensable rating under Diagnostic Code 5201 is a range 
of motion greater than to shoulder level, that is, greater 
than from 0 to 90 degrees.  The veteran has demonstrated 
motion from 0 to 100 degrees.  

During the September 2005 hearing, the veteran testified that 
he could not extend his arm to shoulder level.  Hearing 
transcript at 4.  He also testified that at one time he was 
employed installing drywall but could not continue in that 
occupation due to pain caused by his left shoulder 
disability.  Id. at 5.  Finally, he reported that the VA 
examiner measured his left arm motion several different ways 
and several different times.  Id. at 6

The Board does not find this testimony evidence to warrant 
reexamination of his left shoulder or a change in his 
disability rating.  There is no indication from this 
testimony that the range of motion of his left arm has 
changed since the June 2003 examination.  He has reported 
pain on overhead motion of his left arm for many years. For 
example, an October 1995 VA examination report documents the 
veteran's report that he lost jobs because he could not use 
his arm overhead.  An April 2002 VA clinic note contains the 
veteran's report that his left shoulder hurt constantly but 
was worse when he lifted his arm overhead.  

The veteran's reports have remained substantially unchanged.  
His testimony during the hearing indicates only that he has 
continued pain in his left shoulder that is worse when he 
lifts his arm overhead.  There is no indication that this is 
any different than at the time of the June 2003 examination.  
That examination found the veteran to not have limitation of 
motion reduced further than that measured due to pain.  

Hence, as the veteran's left shoulder disability does not 
meet the criteria for a 20 percent rating due to limitation 
of motion, even when considering application of 38 C.F.R. 
§ 4.40, § 4.45, and § 4.59, his claim for a higher schedular 
rating must be denied.  Left shoulder bursitis is properly 
evaluated as 10 percent disabling under the schedular 
criteria.  See  38 C.F.R. § 4.71a, Diagnostic Code 5003; 
38 C.F.R. § 4.59.  

Also considered by the RO, and by the Board, is whether 
disability caused by the veteran's left shoulder bursitis 
warrants referral for extraschedular consideration.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R.  
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

VA treatment records from April 2002 document the veteran's 
report of left shoulder pain for 1 week with limited range of 
motion.  The veteran reported that he could not work because 
he operates a forklift and could not hold his arm up to run 
controls.  He described the symptom as "it pinches" if he 
lifts his left arm to the front.  

During the April 2003 VA examination, the veteran reported 
that following separation from service he went to work in the 
construction industry and because of the pain in his left 
shoulder and inability to lift his arm above his head, he was 
forced to give up hanging drywall and went into swimming pool 
construction so that he could keep his hands below shoulder 
level.  He stated that he now performs other tasks, such as 
plumbing in ground and has hired someone else to perform 
tasks such as digging so that he, the veteran, could continue 
to work.  Id. at 5.  The veteran acknowledged that he was 
self employed, which enabled him to adjust his work tasks.  
Id.  

VA clinic notes from December 2003 document the veteran's 
report that he was tired lately but that he worked up to 12 
hours per day running his own business.  

February 2005 notes signed by a VA psychologist document that 
the veteran has had a variety of occupations, including 
bartender, draftsman, and for the 7 years previous to those 
notes, in pool construction and that he currently owned his 
own pool construction business.  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The RO, or the Board, must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The veteran has symptoms of some limitation of motion and 
pain due to his left shoulder bursitis.  His level of 
disability, including his choice of employment and physical 
tasks performed, are reflected by this limitation of motion 
and pain.  Diagnostic Code 5201, 38 C.F.R. § 4.40, and § 4.45 
reasonably address the veteran's level of disability and 
symptoms because these provisions address functional loss due 
to limitation of motion and pain.  

There is no evidence of record showing that this veteran is 
situated particularly differently than any other veteran with 
such disability.  That he has had to choose his occupation 
based in part on his disability is not so unusual.  Indeed, 
the schedular ratings represent the average impairment in 
earning capacity that result from injuries and diseases.  See 
38 C.F.R. § 4.1.  There is no evidence that the impact of the 
veteran's disability on his earning capacity is not 
represented by his evaluation.  Similarly , these percentages 
are considered adequate to compensate for considerable loss 
of working time proportionate to the severity of the 
disability.  Id.  There is no evidence of record to find that 
the veteran's case is exceptional in this regard either.  No 
other evidence of record indicates anything unusual or 
exceptional about this veteran's disability picture.  
Therefore, the Board need go no further than the first prong 
of the Thun test to determine that referral for 
extraschedular consideration is not warranted.  

However, the Board does not stop there.  Even if one assumes, 
arguendo, that the veteran has an exceptional disability 
pattern, the evidence does not show any other related factors 
such as marked interference with employment or frequent 
periods of hospitalization.  Merely changing careers from 
hanging drywall to owning a pool construction business, a 
business he had been in for a number of years at the time of 
the September 2005 hearing, is not "marked" interference 
with employment.  That the veteran has hired persons to do 
certain tasks in his business or that he has chosen an 
occupation more suitable to his limitations does not 
constitute marked interference with employment.  He has not 
been hospitalized due to his left shoulder bursitis.  While 
these are listed as examples in 38 C.F.R. § 3.321, the record 
does not show any other related factors similar to these 
examples.  Hence, referral is not indicated upon application 
of the second prong of the test found in Thun.  

For these reasons, the Board finds that referral for 
extrachedular consideration is not warranted in this case.  

Because the preponderance of the evidence is against 
assigning a higher schedular rating for left shoulder 
bursitis and for referring the matter for extraschedular 
consideration, the veteran's claim must be denied.  Evidence 
of record from the day the veteran filed the claim to the 
present supports the conclusion that the veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  




Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

In December 2002, the RO sent the veteran a notice letter 
prior to the initial adjudication of his claim by the RO.  
That letter informed him that, if he felt that his disability 
had increased in severity beyond the evaluation assigned, he 
could submit current medical evidence to support his claim.  
He was also told of his and VA's respective duties in 
obtaining evidence.  A similar letter was sent in August 
2003.  

In light of the retroactive application of Court decisions 
that did not exist at the time the RO adjudicated this case 
in the first instance (clearly something the RO can not be 
held liable), defects in VCAA notice occurred in this case.  
The notice given to the veteran as to what type of evidence 
was needed to substantiate his claim, evidence of an increase 
in severity of his disability, is precisely the type of 
notice that the Court found deficient in Vazquez-Flores.  
Similarly, the veteran has been provided with no notice as to 
how VA assigns effective dates in the event that an increase 
was granted.  

However, not all defects in notice require corrective action.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Additionally, in addressing whether notice error was 
prejudicial in an increased rating claim, the Court stated 
that the examples given in Sanders, are examples only, and 
therefore not exclusive means of demonstrating that a defect 
in notice has not prejudiced the veteran.  Vazquez-Flores v. 
Peake, 22 Vet. at 46.  Rather, what is important is whether 
the essential fairness of the adjudication has been affected 
by a defect in VCAA notice.  Id.  In making this 
determination it is appropriate to consider post adjudicatory 
notice and the extensive administrative appellate procedures 
leading to the final Board decision.  Id.  

The veteran has demonstrated greater actual knowledge as to 
what evidence is needed to substantiate his claim than 
completely content compliant VCAA notice would made possible 
standing alone.  During the September 2005 Board hearing, the 
veteran's representative referred to Diagnostic Code 5201, 
the veteran testified as to the level to which he could raise 
his arm, that motion of his left arm caused pain, and that 
measurements of motion of his left arm were made during the 
VA examination that provided evidence going to evaluating his 
disability.  Hearing transcript at 4 - 7.  This is evidence 
that the veteran knows that the evaluation depends on the 
extent of motion of his left arm and that his disability is 
evaluated based on application of criteria found in 
diagnostic codes.  Hence, the veteran knows what evidence is 
required to substantiate his claim.  

In a response form received by the Board in June 2008, the 
veteran indicated that he did not have any additional 
argument or evidence to submit to VA.  He requested that, 
after allowing for his representative to review the matter, 
the Board proceed immediately with adjudication of his 
appeal.  His representative provided argument dated in July 
2008.  

The absence of VCAA notice as to how VA assigns effective 
dates is harmless error because, as the Board is denying his 
claim in this decision and the RO denied his claim below, no 
effective date will be assigned.  

The defects in VCAA notice have not affected the essential 
fairness of the adjudication and therefore have not resulted 
in prejudice to the veteran.  As he has demonstrated actual 
knowledge of the evidence required to substantiate his claim, 
has been told of his and VA's respective duties in obtaining 
evidence, and has indicated that there is no more evidence to 
substantiate his claim, remanding this matter to perform the 
ministerial act of sending the veteran a VCAA notice letter 
would amount to a useless expenditure of resources.  Such 
remands are to be avoided.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  An appropriate examination was afforded 
the veteran in April 2003, and nothing indicates that the 
veteran's disability has gotten worse since that examination.  
The Board has considered all statements following this 
examination in reaching the conclusion that another VA 
examination is not warranted in this case.  The veteran was 
provided with an opportunity to set forth his contentions 
during the Board hearing.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


